Citation Nr: 0214660	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  99-15 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for pes 
planus, prior to October 17, 2000.

2.  Entitlement to a rating in excess of 30 percent for pes 
planus.

3.  Entitlement to a rating in excess of 20 percent for a 
left shoulder disorder described as atrophy of the left 
supraspinatus muscle, muscle group (MG) IV.

4.  The propriety of the initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

 
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The appellant had active military service from November 1943 
to February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  That rating decision continued a 20 
percent rating for atrophy of supraspinatus muscle, left, 
which had been in effect since June 1986; and a 10 percent 
rating for bilateral pes planus which had been in effect 
since April 1946.  In addition service connection for PTSD 
was granted and a 30 percent rating was assigned from August 
1998.

In a subsequent rating decision in January 2002 the ratings 
for the left shoulder disorder and PTSD were continued, while 
the 10 per cent rating for pes planus was increased from 10 
to 30 percent.  The Board notes that the increased rating for 
pes planus was not granted to the date of the increased 
rating claim.  As such, consideration must be given to the 
possibility of separate ratings in this case for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

A videoconference hearing was held before the undersigned in 
March 2002.  A transcript of this hearing is of record. 

The Board notes that the veteran was granted a VA pension as 
well as Social Security Administration retirement benefits in 
November 1984.  He is also entitled to VA housebound 
benefits. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for higher 
schedular ratings.

2.  Prior to October 2000, the veteran's service-connected 
bilateral pes planus was shown to exhibit no more than mild 
to moderate symptoms of flat feet. 

3.  Subsequent to a VA examination on October 17, 2000, the 
evidence indicated that the veteran's service-connected 
bilateral pes planus was marked by severe symptoms of flat 
feet.  Pronounced, flat feet manifested by marked pronation, 
extreme tenderness, etc., are not shown.

4.  The veteran's service-connected left shoulder disorder is 
manifested by symptoms productive of severe impairment of MG 
IV.

5.  PTSD is productive of occupational and social impairment 
with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for the veteran's service-connected bilateral pes 
planus prior to October 17, 2000, have not been met. 38 
U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.321, 4.7, 4.16, 4.71a, Diagnostic Code 5276 (2001).

2.  The criteria for a disability rating in excess of 30 
percent for the veteran's service-connected bilateral pes 
planus have not been met. 38 U.S.C.A. § 1155, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.321, 4.7, 4.16, 4.71a, 
Diagnostic Code 5276 (2001).

3.  The criteria for a 30 percent evaluation (but no higher) 
for a left shoulder disorder are met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.40, 4.55, 4.56, 4.59, 4.71a,  Diagnostic Codes 5301, 5303, 
5304, 5305 (2001).

4.  The schedular criteria for a 50 percent evaluation (but 
no higher) for  PTSD are met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, 114 Stat. 2096 (2000) (VCAA), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001), went into effect.  VA has promulgated revised 
regulations to implement these changes in the law.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

In accordance with the new law, VA has a duty to notify the 
veteran of the evidence needed to substantiate his claims.  
VA also has a duty to assist the veteran in obtaining 
relevant evidence if a reasonable possibility exists that 
such assistance would aid in substantiating his claims.  In 
the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service, records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the veteran.  If VA is unable to obtain records identified 
by the veteran, VA must notify him of the identity of the 
records that were not obtained, explain the efforts taken to 
obtain the records, and describe any further action to be 
taken.  

Moreover, in the case of a claim for disability compensation, 
the duty to assist includes providing a medical examination 
or obtaining a medical opinion if such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. §§ 5103 and 5103A (West Supp. 2001).  These 
provisions apply to all claims filed on or after the date of 
enactment of the statute, or filed before the date of 
enactment and not yet final as of that date.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001).

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of his claims under the 
VCAA.  By virtue of the information contained in the 
statement of the case and supplemental statement of the case 
issued during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claims.  Further, the Board notes that all evidence relevant 
to the claims have been associated with the claims file.  The 
Board therefore finds that disposition of the claims at this 
time is appropriate.

Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified is considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

The Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluations will 
be assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001). 

a. Entitlement to increased evaluations for pes planus  

An acquired bilateral flatfoot disability will be rated as 
noncompensable where mild with symptoms relieved by built-up 
shoe or arch support.  A 10 percent rating will be assigned 
where the disability is moderate; weight-bearing line over or 
medial to great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet, bilateral or 
unilateral.  A 30 percent rating requires a severe disability 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities.  A 
50 percent rating, the maximum under this diagnostic code, 
will be assigned for a pronounced disability with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. Part 4, Code 5276 (2001).

By rating action in February 1946 service connection for pes 
planus was granted and a 10 percent rating was assigned from 
the date of service separation.  This rating remained 
unchanged until October 17, 2000. 

The current increased rating claim for pes planus was 
received in August 1998.  

In a VA examination in September 1998 the veteran reported 
pain in his feet precipitated by walking and relieved by 
rest.  He used shoe inserts for arch support, and he had no 
unusual shoe wear.  Objectively, the doctor noted that his 
feet appeared normal except for slight pes planus and 
varicosities.  While there was evidence of painful motion and 
instability, there was no tenderness or edema.  The examiner 
noted that the veteran was elderly and quite decrepit, and 
his gait was very feeble.  Marked spider varicosities were 
noted on the dorsum of each foot.  The diagnosis was mild pes 
planus with no loss of function due to pain, confirmed by x-
rays.

Subsequently by October 1998 rating decision the 10 percent 
rating was continued.  

In a VA examination on October 17, 2000, the examiner noted 
the veteran was a 77 year old male whose gait was very 
feeble, he used a cane, and could hardly stand up.  He had a 
2 cm. arch bilaterally with varicosities of the dorsum of 
both feet, worse on the right.  There was evidence of painful 
motion, instability and weakness, but no tenderness or edema.  
He was not wearing orthopedic shoes and did not have arch 
supports or inserts in his shoes.  His skin was atrophic and 
cool.  The dorsalis pedis and posterior tibial pulsations 
were not felt.  Posture standing, squatting, supination, 
pronation, and rising on heels and toes was almost 
nonexistent.  Weight bearing and non-weight bearing alignment 
of the Achilles tendon was the same.  Achilles tendon and 
valgus alignment could not be corrected by manipulations.  
There was no hallux valgus.  The diagnosis was mild 
congenital pes planus, confirmed by x-rays.
 
By rating action in January 2002 the RO increased the10 
percent rating for pes planus to 30 percent.  The RO noted 
the effective date of the increase was October 17, 2000.  In 
making that determination the RO noted that increased 
severity of the veteran's pes planus was first shown on the 
VA examination of that date.   

At a March 2002 videoconference hearing, the veteran 
testified in essence that his service-connected pes planus 
was more severely disabling than currently rated, thereby 
warranting a higher rating. 

The record does not demonstrate or approximate the pronounced 
symptomatology contemplated by the next higher evaluation.  
In fact, the findings and symptomatology evident at the two 
examinations afforded the veteran demonstrate that the 
disability is at the lower boundary of the assigned 
evaluation level, and the assigned rating spans even more 
extensive symptomatology than is involved here. Accordingly, 
the Board regards the assigned rating as adequate to also 
embrace the veteran's exacerbations, pain and any limitation 
of motion involved here. 38 C.F.R. §§ 4.40 and 4.55; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating the veteran's disability, the Board has 
specifically considered whether he is entitled to a staged 
rating. See Fenderson, supra.  It is the Board's conclusion 
that at no time prior to the October 2000 VA examination was 
the  veteran's pes planus disability shown to have been more 
than mild to moderate.

The Board notes the veteran reopened his claim in August 
1998.  The subsequent VA examination in September 1998 found 
the veteran's feet to be normal except for slight pes planus 
and variscosities.  The examiner diagnosed mild pes planus.  
In the subsequent October 2000 VA examination, it was noted 
he had atrophic and cool skin, dorsalis pedis and posterior 
tibial pulsations not felt. posture standing squatting, 
supination, pronation, rising on toes and heels almost 
nonexistent.  The examiner again diagnosed mild pes planus.  
However based on the evidence shown by the second VA 
examination on October 17, 2000,  the RO determined that his 
condition was shown to have worsened.  Accordingly, the RO 
found that the criteria for a 30 percent evaluation was first 
shown in the October 17, 2000 VA examination.  There is no 
evidence to conclude a greater disability rating was 
exhibited prior to this date.

After consideration of all of the evidence, the Board concurs 
with the RO determination.  The Board finds that the 
preponderance of the evidence is against a rating in excess 
of 10 percent prior to October 17, 2000, and a rating in 
excess of 30 percent subsequent to October 17, 2000.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application. 38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).

There is no competent evidence of record which indicates that 
the veteran's service-connected pes planus has caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1). Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996).


b.  Entitlement to an increased evaluation for a left 
shoulder disorder

The veteran's left shoulder disorder is rated at 20 percent 
for severe muscle injury to Muscle Group (MG) IV of the non-
dominant shoulder under Diagnostic Code (DC) 5304, which 
relates to the damage of the additional intrinsic muscles of 
the shoulder girdle: supraspinatus, infraspinatus and teres 
minor, subscapularis, and coracobrachialis. (Function: 
Stabilization of shoulder against injury in strong movements, 
holding head of humerus in socket; abduction; outward 
rotation and inward rotation of arm.)  The disability ratings 
for slight, moderate, moderately severe, and severe MG IV 
disabilities of the non-dominant shoulder are noncompensable, 
10, 20, and 20 percent, respectively. 

Shoulder disorders are also rated under DC 5301 pertaining to 
MG I, which relates to the damage of the extrinsic muscles of 
the shoulder girdle: trapezius, levator scapulae and serratus 
magnus. (Function: Upward rotation of scapula; elevation of 
arm above shoulder level.)  The disability ratings for 
slight, moderate, moderately severe, and severe disabilities 
of the non-dominant shoulder are noncompensable, 10, 20, and 
30 percent, respectively.  DC 5303 pertains to MG III, which 
relates to the damage of the intrinsic muscles of the 
shoulder girdle: pectoralis major and deltoid. (Function: 
Elevation and abduction of arm to level of shoulder; act with 
1 and 2 of Group II in forward and backward swing of the 
arm.) The disability ratings for slight, moderate, moderately 
severe, and severe MG III disabilities of the non-dominant 
shoulder are noncompensable, 20, 20, and 30 percent, 
respectively.

Finally, under DC 5305 which relates to the damage of the 
flexor muscles of the elbow (MG V): biceps, brachialis, and 
brachioradialis. (Function: supination and flexion of the 
elbow.) The disability ratings for slight, moderate, 
moderately severe, and severe MG V disabilities of the non-
dominant shoulder are noncompensable, 10, 20, and 30, 
respectively.

Under the provisions of 38 C.F.R. § 4.55:

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions.  These 
include 6 muscle groups for the shoulder girdle and arm 
(diagnostic codes 5301 through 5306).

(c) There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions:

(1) In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned.

(2) In the case of an ankylosed shoulder, if muscle groups I 
and II are severely disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be elevated to the 
level for unfavorable ankylosis, if not already assigned, but 
the muscle groups themselves will not be rated.

(d) The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.

(e) For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

(f) For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
under the provisions of Sec. 4.25.

Under the VA Schedule for Rating Disabilities for muscle 
injuries, an open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved, unless for locations such as the wrist or over the 
tibia, evidence establishes that the muscle damage is 
minimal.  Objective findings of a moderate disability include 
(1) some loss of deep fascia or muscle substance, or some 
impairment of muscle tonus; and (2) loss of power or lowered 
threshold of fatigue when compared to the sound side.  
Moreover, objective findings of a moderately severe 
disability include the following: entrance and (if present) 
exit scars which indicated the track of a missile through one 
or more muscle groups; indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles in comparison to the sound side; and tests of 
strength and endurance in comparison to the sound side 
demonstrate positive evidence of impairment. 38 C.F.R. § 4.56 
(2001).

Severe disability consists of through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring. Furthermore, objective 
findings of a severe disability include the following: 
ragged, depressed, and adherent scars that indicate wide 
damage to the muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles swell and harden 
abnormally in contraction; and tests of strength, endurance, 
or coordinated movements in comparison to the corresponding 
muscles of the uninjured side indicate severe impairment of 
function. 38 C.F.R. § 4.56.

If present, the following are also signs of severe muscle 
disability: (1) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (2) adhesion of a scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where the bone is normally protected by 
muscle; (3) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (4) visible or 
measurable atrophy; (5) adaptive contraction of an opposing 
group of muscles; (6) atrophy of muscle groups not in the 
tract of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (7) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile. 38 C.F.R. § 4.56.

Impairment of the humerus, with recurrent dislocation of the 
major or minor shoulder at the scapulohumeral joint, is 
assigned a 20 percent evaluation with infrequent episodes of 
dislocation and guarding of movement only at shoulder level. 
A 30 percent evaluation is assigned with frequent episodes 
and guarding of all arm movements, if the major arm is 
affected. 38 C.F.R. Part 4, DC 5202 (2001). This Code further 
provides a 50 percent evaluation for fibrous union of the 
major humerus, a 60 percent evaluation for nonunion (false 
flail joint) of the major humerus, and an 80 percent 
evaluation for loss of the head of the major humerus (flail 
shoulder).

Degenerative arthritis, including post-traumatic arthritis, 
which is established by X-rays findings will be rated based 
on limitation of motion of the specific joint involved. 38 
C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.

The limitation of motion of either arm to shoulder level is 
rated 20 percent.  In addition, limitation of motion of the 
major and minor extremity midway between the side and 
shoulder level is rated 30 and 20 percent, respectively, and 
limitation of motion of the major and minor extremity to 25 
degrees from the side is rated 40 and 30 percent, 
respectively. 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5201.

The normal range of motion of the shoulder is from 0 degrees 
of flexion (forward elevation) to 180 degrees of flexion, 
from 0 degrees of abduction to 180 degrees of abduction, from 
0 degrees of external rotation to 90 degrees of external 
rotation, and from 0 degrees of internal rotation to 90 
degrees of internal rotation. 38 C.F.R. § 4.71, Plate I.

Impairment of the clavicle or scapula with malunion is 
assigned a 10 percent disability rating.  Impairment of the 
clavicle or scapula with nonunion and without loose movement 
is assigned a 10 percent disability rating.  Impairment of 
the clavicle or scapula with nonunion and with loose movement 
is assigned a 20 percent disability rating. 38 C.F.R. § 
4.71a, Diagnostic Code 5203 (2001).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion. 38 C.F.R. § 4.40.

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly). 38 C.F.R. § 4.45.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has held that when a 
Diagnostic Code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered, and that examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain "on use or due to 
flare-ups." DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The history of this disability reveals that the veteran was 
initially denied service connection for left shoulder pain by 
rating action in 1946.  At that time there was no evidence to 
support any injury in service.

In a VA hospital record in September 1949 the veteran was 
treated for atrophy of the supraspinatus muscle left due to 
disuse.  It apparently improved with treatment.  He reported 
falling in basic training and injuring the shoulder.  The 
examiner noted that an examination was entirely normal.  The 
only positive findings was the limitation of motion of the 
left shoulder.  The veteran could not abduct or flex the left 
arm beyond 90 degrees without help.  

Subsequently service connection was granted by rating action 
in October 1949, and a 10 percent rating was assigned for 
atrophy of the supraspinatus muscle left due to misuse.

The Board in October 1987 increased the rating for the left 
shoulder disorder from 10 percent to 20 percent.  In that 
Board decision it was noted that an examiner in 1986 reported 
the veteran had a "frozen left shoulder." 
Electromyelographic tests,  X-rays, and nerve conduction 
studies of the left shoulder were to be conducted.  
Associated test reports found no evidence of left cervical 
radiculopathy, and x-rays revealed no significant skeletal 
abnormalities.  

The current claim for a increased ratings for the left 
shoulder disorder was received in August 1998.  

In a VA examination in September 1998, the veteran reported 
that he had pain in his left shoulder precipitated by use and 
relieved by rest.  This interfered with his daily activities.  
He could not reach up or do anything.  Objectively, the 
doctor noted that the veteran was elderly and quite decrepit.  
There was evidence of muscle pain and activity limited by 
fatigue and inability to move the joint.  He could not move 
the muscle group and shoulder joint without help.  Muscle 
contraction was felt but there was no ability of the muscle 
group to move the joint independently even with gravity 
eliminated.  The range of motion (ROM) of the left shoulder 
was forward flexion to 60 degrees; abduction to 57 degrees; 
external rotation to 72 degrees; and internal rotation to 73 
degrees.  The diagnosis was atrophy, left, supraspinatus 
muscle following trauma with loss of function due to pain.

In a VA examination in October 2000, the veteran reported 
injuring his left shoulder in a fall during basic training.  
He denied any missile injury or other injury other than the 
fall, nor did he have flare-ups.  He has never had surgery, 
and x-rays have not revealed fractures.  Objectively, the 
doctor noted the muscles injured supposedly were the left 
supraspinatus and infraspinatus muscles.  There were no 
associated injuries in the record.  There was muscle pain and 
activity was limited by fatigue and inability to move the 
joint through a portion of its range.  The examiner noted the 
veteran was a 77 year male, appearing very feeble.  There was 
no wound or scar and no evidence of tissue loss.  The muscle 
group did not appear injured.  On visual examination there 
was no atrophy of the muscles, and no adhesions, muscle 
hernia, tendon damage, bone,  joint, or nerve damage 
detected.  

The examiner noted that there was no ability of the muscle 
group to move the joint  independently or through the normal 
ROM.  The veteran was very weak and essentially unable to 
move his left shoulder independently.  Muscle contraction was 
felt.  The ROM of the left shoulder was forward flexion to 42 
degrees; abduction to 53 degrees; external rotation to 21 
degrees; and internal rotation to 16 degrees.  The examiner 
opined that pain would not further limit his ROM, nor would 
fatigue, weakness, or lack of endurance following repetitive 
use or during flare-ups.  The diagnosis was atrophy of the 
infra and supraspinatus muscles, left shoulder of 
undetermined etiology with no loss of function due to pain.

The appellant offered testimony at a March 2002 
videoconference hearing.  In essence he asserted that his 
service-connected left shoulder disorder was more severely 
disabling than currently rated, thereby warranting a higher 
rating. 

Analysis

The Board first notes that the veteran's left shoulder 
disability is most recently evaluated as 20 percent disabling 
by analogy under the muscle injury criteria, for MG IV, 
supraspinatus muscles as it was determined initially that the 
veteran's symptoms are best suited to evaluation under that 
criteria.  

In evaluating the veteran's disability under these criteria, 
assuming the appropriateness of doing so (there is no 
evidence in the record of a penetrating projectile thus 
bringing into question the applicability of these criteria).  
However the Board notes that the examiner in September 1998 
and October 2000 indicated that the veteran essentially could 
not move his left shoulder joint independently.  The lack of 
evidence over the years of apparent skeletal, arthritic, and 
nerve damage causing the inability to move his left shoulder, 
clearly points to the appropriateness of rating the veteran's 
disorder under the shoulder muscle injury criteria.  The 
veteran is currently rated at the maximum rating allowed 
under DC 5304, MG IV.  However all of the other rating 
criteria for a shoulder muscle injury to the non-dominant 
shoulder allow a rating of 30 percent.  As all of these other 
functions of the left shoulder are also severely affected by 
the veteran's disability, the Board finds that the veteran's 
left shoulder disability is more appropriately rated under DC 
5301.   As such a 30 percent rating is allowed for the 
veteran's left shoulder disability.

In examining the pertinent evidence, the Board notes that 
pursuant to any of the potentially applicable criteria for 
muscle damage to the veteran's shoulder that would provide a 
30 percent rating such as Diagnostic Codes 5301, 5303 and 
5305, findings consistent with severe muscle damage have been 
shown.   As was noted above, severe muscle injury to MG I, 
III, or V requires complications during and following 
treatment and evidence of wide muscle damage.  The veteran 
clearly has developed evidence of wide muscle damage, 
although the etiology still remains somewhat of a mystery.  
Accordingly, the Board finds it is clear that the veteran's 
left shoulder muscle wasting, limited range of motion, and 
complaints supported by diagnostic evaluations are consistent 
with the type of evidence consistent with severe muscle 
damage under the muscle injury criteria, and that an 
increased evaluation is warranted. Therefore, the Board finds 
that a preponderance of the evidence supports an increased 
rating for this disability under Diagnostic Codes 5301, 5303 
or 5305.


c.  Entitlement to an increased evaluation for PTSD

The veteran's service-connected PTSD is rated at 30 percent 
under the provisions of DC 9411 which provides such rating 
where the disorder is manifested by occupational and social 
impairment with occasional decreases in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self care, and conversation normal) due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
direction, recent events).

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships. 

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name. 38 
C.F.R. § Part 4, Diagnostic Code 9411 (2001).

Service records disclose that the veteran earned a Combat 
Infantryman Badge during service in World War II.  He filed a 
claim of entitlement to service connection for PTSD in August 
1998.

In a VA examination in September 1998, he was accompanied by 
his wife.  He does not drive as he gets distracted by his 
thoughts, misjudges distances and was prone to automobile 
accidents.  He served in the army from 1943 to 1946 and 
fought in Eastern France.  He was under enemy fire numerous 
times and recalled seeing a friend killed by an 88 mm round.  
He can close his eyes anytime and visualize this soldiers 
body all blown apart.  Whenever he thinks about the war he 
gets very tremulous.  For years he would not say anything to 
anyone.  His wife reported that he jumps in his sleep and she 
has heard him yell, "help, help."  He use to easily lose 
his temper, but has tried to keep it under control.  He hates 
fireworks as they bring back memories of the war.  His wife 
noted he could not concentrate and was easily distracted.  

The veteran was appropriately dressed, grooming and hygiene 
were fair.  He walked very slowly with the aid of a cane.  At 
times he trembled so badly he had to hold his hands to steady 
them.  Attitude was pleasant and cooperative.  He was able to 
interact and relate to the examiner.  He exhibited a 
constricted range of affective response which was intensely 
related to thought content.  Speech was spontaneous with a 
tremulous rhythm.  Conversation was increased in amount and 
thinking appeared circumstantial.  He easily lost his train 
of thought and had to be redirected.  Thought content failed 
to reveal any hallucinatory experiences or delusional 
thinking.  He admitted to suicidal thoughts, but religious 
beliefs prevented him from making any attempts.  He had 
difficulty expressing his thoughts and feelings. The examiner 
noted he was socially isolated, very tremulous, has anxiety 
and nervousness, low tolerance to frustration, and was 
withdrawn.  The diagnosis was PTSD with a global assessment 
(GAF) of 55. 

In a VA examination in October 2000, the veteran reported 
fighting all over Germany in the infantry.  He saw a friend 
killed in combat by an 88mm shell and did not get a chance to 
pray for him.  He would not talk about this incident for a 
long time.  He was restless, easily fatigued, distractible, 
irritable, and had muscle tension.  The examiner noted he was 
cooperative with a monotone speech.  Thought content was 
negative for suicidal or homicidal ideation.  Thought process 
was significant for circumstantiality.  He had a decreased 
ability to focus and shift attention.  The assessment was a 
generalized anxiety disorder related to his military 
experience.  A GAF of 50 was assigned.

At his videoconference in March 2002, he in essence testified 
to facts largely cumulative of information already of record.  
Crowds bother him, and he does not go to church regular.  He 
has no hobbies and he watches TV quite a bit.  He does not 
socialize, hunt or fish anymore.  He also has problems with 
his memory, and trouble sleeping.

The Board finds that the veteran's symptomatology more nearly 
approximates the schedular criteria for a 50 percent 
evaluation in view of the evidence of depression, anxiety, 
panic, suicidal ideation, impaired memory, judgement, and 
thinking.  He has difficulty in adapting to stressful 
situations, and finding ordinary situations, such as driving 
in traffic or being in physical proximity to other people 
stressful. The veteran's speech appears basically logical and 
coherent.  His thinking is circumstantial.  The evidence thus 
establishes that the veteran has difficulty with establishing 
and maintaining effective relationships. The global 
assessment of functioning score (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
(hereinafter DSM-IV). A score of 41-50 is defined as with 
serious symptoms and, in consideration of the veteran's 
documented symptomatology, is consistent with the foregoing 
disability evaluation. Thus, the Board finds that the 
veteran's disability picture, with impairment in work, family 
and social relationships, judgment, thinking, and mood, with 
extreme social withdrawal, warrants a 50 percent evaluation 
for PTSD.

However, the Board further finds that the preponderance of 
the evidence is against an evaluation in excess of 50 
percent. The criteria for the next higher schedular 
evaluation, a 70 percent evaluation, are not met. There is no 
evidence that the veteran has manifested deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships. 

There is no competent evidence of record which indicates that 
the veteran's PTSD has caused marked interference with 
employment beyond that which is contemplated under the 
schedular criteria. There is no basis for consideration of an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1). Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 
There is nothing in the evidence of record to indicate that 
the application of the regular schedular standards is 
impractical in this case. See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996).  It bears emphasis that the present level 
of disability is of primary concern where an increase in the 
disability rating is at issue.  Francisco.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in a case of an appeal of the evaluation assigned 
contemporaneously with the grant of an original claim for 
service connection of a disability, staged ratings were to be 
considered.  Inasmuch as the appellant was granted service 
connection and assigned a 30 percent evaluation for his PTSD 
by the October 1998 rating decision, and his current appeal 
was based on that rating, the Board must consider staged 
ratings under Fenderson.  As the evidence shows that the 
appellant's PTSD symptoms were essentially the same at the 
September 1998, and October 2000 VA psychiatric examinations, 
the Board finds that a 50 percent rating is warranted from 
the effective date of the grant of service connection for 
PTSD.  The evidence does not show that the criteria for a 70 
percent rating for PTSD has been demonstrated at any time 
since the appellant filed his claim for service connection 
for PTSD.


ORDER

Entitlement to a rating in excess of 10 percent, prior to 
October 17, 2000, is denied.

Entitlement to a rating in excess of 30 percent, subsequent 
to October 17, 2000, is denied.

Entitlement to a 30 percent disability evaluation for a left 
shoulder disorder is granted, subject to the provisions 
governing the award of monetary benefits.

Entitlement to a 50 percent disability evaluation for PTSD is 
granted, subject to the provisions governing the award of 
monetary benefits.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

